Name: Commission Regulation (EEC) No 3791/89 of 15 December 1989 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/48 Official Journal of the European Communities 16 . 12. 89 COMMISSION REGULATION (EEC) No 3791/89 of 15 December 1989 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain HAS ADOPTED THIS REGULATION : Article 1 The reduction in the levy provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  ECU 0 per tonne for maize imported in December 1989,  ECU 0 per tonne for maize imported in January 1990,  ECU 0 per tonne for maize imported in February 1990, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (2), as last amended by Regulation (EEC) No 3624/89 (3), lays down the framework of detailed rules to ensure that the purposes of the said Regulation are respected ; Whereas the amount of the reduction in the import levy on maize and grain sorghum imported into Spain should be fixed at a level enabling the quantities provided for under the Agreement between the European Economic Community and the United States of America (4) to be imported and avoiding any disturbance of the Spanish cereals market ; Whereas Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (5), as last amended by Regulation (EEC) No 3530/89 (*), provides, in particular, for a 50 % reduction in the levy on grain sorghum ; whereas the combination of this advantage with the reduction provided for under this Regulation is likely to disturb the Spanish market for cereals ; whereas this difficulty can be overcome by setting a special reduction of the levy on grain sorghum imported under this Regulation ; Whereas the reduction on maize imported into Spain must be adjusted if the quantities laid down are to be met within the time limit agreed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals,  ECU 0 per tonne for maize imported in March 1990,  ECU 0 per tonne for maize imported in April 1990,  ECU 0 per tonne for maize imported in May 1990,  ECU 24 per tonne for grain sorghum originating in the African, Carribean and Pacific (ACP) countries, imported in December 1989, January and February 1990,  ECU 89 per tonne for grain sorghum imported from other countries in December 1989,  ECU 92 per tonne for grain sorghum imported from other countries in January 1990,  ECU 94 per tonne for grain sorghum imported from other countries in February 1990 ,  ECU 96 per tonne for grain sorghum imported from other countries in March 1990,  ECU 14 per tonne for grain sorghum originating in the African, Carribean and Pacific (ACP) countries, imported in March 1990 . Article 2 Commission Regulation (EEC) No 3688/89 (J) is hereby repealed. (') OJ No L 170, 30. 6 . 1987, p. 1 . Article 3 This Regulation shall enter into force on 16 December 1989 . (z) OJ No L 294, 17. 10 . 1987, p. 15. 0 OJ No L 351 , 2. 12. 1989, p. 28 . (4) OJ No L 98, 10 . 4. 1987, p. 1 . 0 OJ No L 61 , 1 . 3 . 1985, p. 4. ( «) OJ No L 347, 23. 11 . 1989, p. 3 . O OJ No L 360, 9 . 12 . 1989, p. 25 . 16. 12. 89 Official Journal of the European Communities No L 367/49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission